department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ---------------- telephone number -------------------- refer reply to cc tege eb qp4 plr-t-102497-15 date date internal_revenue_service number release date index number ---------------------- ---------------------------------------- ------------------ ------------------------------------ --------------------------------------- in re ------------------ company a ------------------ company b -------------------- plan c ------------------------------------- dear ----------------------- this is in response to your request dated date submitted by your authorized representative in which you request a ruling that employees of company b a single-member llc that is treated as a disregarded_entity under sec_7701 of the internal_revenue_code the code will be treated as employees of company a the single member of company b and thus eligible to participate in plan c a sec_403 plan maintained by company a the following facts and representations have been submitted under penalties of perjury in support of the ruling requested company a is nonprofit corporation described in sec_501 and is exempt from tax under sec_501 company a is a multi-hospital health system company a maintains plan c a defined_contribution_plan intended to comply with the requirements of sec_403 that provides for employee elective_deferrals and employer matching_contributions company b is a limited_liability_company established in which provides home health care services company b originally had two members company a and plr-t-102497-15 another entity however in date company a became the sole member of company b you represent that company b in sec_301_7701-2 of p a regulations and has not filed a form_8832 entity classification election to change its classification for tax purposes company b has also not filed a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code the procedure and administration regulations is not a corporation as defined the you represent that under the default classification rules of sec_301_7701-3 of the p a regulations company b is disregarded as an entity separate from its sole member company a for federal tax purposes company b established a sec_401 plan for its employees in before company a became its sole member company b’s sec_401 plan was amended to freeze participation and contributions effective date plan c was amended to allow company b’s employees to participate in that plan effective date based on the foregoing facts and representations you have requested a ruling that the employees of company b will be treated as employees of company a and will be eligible to participate in plan c sec_403 provides in relevant part that if an annuity_contract is purchased for an employee by an employer described in sec_501 which is exempt from tax under sec_501 then contributions by such employer to the contract are excluded from the employee’s gross_income if specified conditions are met sec_1_403_b_-3 of the income_tax regulations the regulations provides that amounts contributed by an eligible_employer for the purchase of an annuity_contract for an employee are excluded from the employee’s gross_income if certain conditions are met sec_1_403_b_-2 of the regulations defines an eligible_employer as including a sec_501 organization with respect to any employee of the sec_501 organization sec_1_403_b_-2 of the regulations further provides that a subsidiary or other affiliate of an eligible_employer is not an eligible_employer under paragraph b i of this section if the subsidiary or other affiliate is not an entity described in paragraph b i of this section plr-t-102497-15 sec_1_403_b_-5 of the regulations provides for a universal availability requirement for sec_403 plans under universal availability all employees of an eligible_employer must be permitted to make elective_deferrals if any employee of the eligible_employer is permitted to make elective_deferrals to the sec_403 plan sec_1_403_b_-5 provides that a plan will not fail to satisfy the universal availability requirement merely because it excludes employees who i are eligible to make elective_deferrals under another sec_403 plan a sec_457 eligible governmental_plan or a sec_401 plan of the employer ii are non-resident aliens iii are students performing services described under sec_3121 or iv normally work less than hours per week sec_301_7701-1 of the p a regulations states that the classification of various organizations for federal tax purposes is determined under the code and does not depend on whether the organization is recognized as an entity under local law sec_301_7701-2 of the p a regulations provides that for purposes of such section and sec_301_7701-3 a business_entity with only one owner is either classified as a corporation or is disregarded if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-3 of the p a regulations provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in such section sec_301_7701-3 further provides that an eligible_entity with a single owner can elect to be classified for federal tax purpose as an association which is treated as a corporation or to be disregarded as an entity separate from its owner sec_301_7701-3 of the p a regulations provides in relevant part that unless the entity elects otherwise a domestic eligible_entity is disregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 of the p a regulations provides in part that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 or to change its classification by filing form_8832 entity classification election with the service sec_301_7701-2 of the p a regulations provides exceptions to the disregarded_entity rules for certain specific purposes generally including employment_taxes and certain excise_taxes no exception is provided for sec_403 in this case you have represented that company b is a single-member limited_liability_company is not a corporation as defined in sec_301_7701-2 of the p a regulations and has not elected under sec_301_7701-3 to be classified as a corporation using form_8832 as a limited_liability_company with a single member which plr-t-102497-15 has not elected a different classification company b is treated as a disregarded_entity under sec_301_7701-3 as a disregarded_entity company b is treated as a branch or division of company a we therefore conclude that for purposes of sec_403 the employees of company b are treated as employed by a branch or division of company a an organization exempt from tax under sec_501 because the employees of company b are treated as employed by a branch of division of company a the inclusion of such employees in plan c is permissible under sec_403 moreover employees of company b are subject_to the universal availability requirement of sec_1_403_b_-5 of the regulations because they are considered employees of company a accordingly unless an exception to universal availability applies employees of company b must be permitted to make elective_deferrals under plan c because employees of company a are permitted to make elective_deferrals under plan c this ruling letter expresses no opinion on whether plan c complies with the requirements of sec_403 this ruling letter expresses no opinion on whether company a’s treatment of company b as a disregarded_entity adversely affects or will adversely affect the sec_501 status of company a this ruling is based on the assumption that the sec_501 status of company a is not and will not be adversely affected the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter additionally no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited by others as precedent plr-t-102497-15 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours jason e levine senior tax law specialist qualified_plans branch tax exempt government entities cc
